IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 36A13
                          FILED 20 DECEMBER 2013

STATE OF NORTH CAROLINA

            v.
MALIK SHAHEEM FRANKLIN



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 736 S.E.2d 218 (2012), affirming an

order denying defendant’s motion to suppress which resulted in a judgment entered

on 8 November 2011 by Judge Hugh B. Lewis in Superior Court, Mecklenburg

County. Heard in the Supreme Court on 4 September 2013.


      Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant Attorney General,
      for the State.

      Staples S. Hughes, Appellate Defender, by Andrew J. DeSimone, Assistant
      Appellate Defender, for defendant-appellant.


      PER CURIAM.

      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the decision of the Court of

Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and

stands without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary,

365 N.C. 305, 716 S.E.2d 849 (2011); Goldston v. State, 364 N.C. 416, 700 S.E.2d
                  STATE V. FRANKLIN

                  Opinion of the Court



223 (2010).

      AFFIRMED.




                          -2-